Third District Court of Appeal
                               State of Florida

                         Opinion filed April 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1575
                       Lower Tribunal No. 18-16130
                          ________________


                             Kenzie Sadlak,
                                  Appellant,

                                     vs.

                              Frank Trujillo,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, George A.
Sarduy, Judge.

     Kenzie N. Sadlak, P.A., and Kenzie N. Sadlak, for appellant.

     Joyce Law, P.A., and Richard F. Joyce, for appellee.


Before FERNANDEZ, C.J., and LINDSEY and LOBREE, JJ.

     LOBREE, J.

     Kenzie Sadlak (the “mother”) appeals from a final judgment of paternity
and the denial of her motion for rehearing. The mother also appeals four

non-final orders entered in the case. The mother raises multiple issues on

appeal, only two of which warrant discussion. First, we find that the trial court

erred in determining the amount of income to impute to the mother for child

support purposes. Second, we find that the trial court erred in failing to make

findings as to each party’s net income and in not including a child support

guidelines worksheet in the final judgment. Therefore, we reverse that

portion of the final judgment awarding child support to Frank Trujillo (the

“father”), and remand with directions to conduct a new hearing on child

support.      We further instruct the trial court to approve and attach the

parenting plan to the final judgment. We affirm the final judgment in all other

respects. 1

      Facts and Procedural Background

      Although the factual and procedural history of this contentious family

law matter is lengthy, we confine the facts to the narrow issues addressed

on appeal. The mother and father are the parents of two minor children. The


1
  Among the multiple orders from which the mother seeks review, the mother
challenges the trial court’s July 10, 2020 order granting the father’s motion
for protective order and for sanctions, which determined that the father was
entitled to attorneys’ fees. Because the order merely found entitlement to
attorneys’ fees but did not set an amount, we dismiss that portion of the
appeal as taken from a non-final, non-appealable order. Kling Corp. v. Hola
Networks Corp., 127 So. 3d 833 (Fla. 3d DCA 2013).

                                       2
father petitioned to establish parental responsibility, parenting plan,

timesharing, and other related relief, seeking shared parental responsibility,

primary timesharing, and child support.       The mother counter-petitioned,

seeking sole parental responsibility, the majority of timesharing, supervised

visitation by the father, and child support. The case proceeded to trial.

      At trial, the mother, a self-employed attorney, testified that she earns

a monthly gross income of $1,008.98, and that with in-kind payments, her

monthly net is $1,215.73. On the issue of imputation of income to the

mother, the father called a vocational expert, Tamara Thomas. Thomas

testified that the mother held a Florida Bar license and a real estate associate

license. Based upon the mother’s representations to her, Thomas testified

that the mother works full time in her own law firm and has since 2009, and

that she makes between $14,000 to $20,000 a year. Thomas opined that

the mother was underemployed, and testified about available job listings that

she found for attorneys within the mother’s practice area. Thomas further

testified that the mother was employable as an attorney, paralegal, or as a

community association manager (“CAM”), “should she become licensed in

that field.” Thomas also recommended that a CAM license “would be helpful

if she were to pursue jobs in that arena,” and that salaries for community

association managers were $42,630 to $76,150 per year.



                                       3
      In its final judgment of paternity, the trial court awarded shared parental

responsibility as to all medical, educational, mental, and emotional decisions

of the children, and equal timesharing, with the children alternating

weekends with the mother and father, and spending Monday-Tuesday with

the mother, and Wednesday-Thursday, with the father.            The remaining

details about shared parental responsibility and timesharing were set forth in

the parenting plan, which the trial court refers to as attached Exhibit A. The

parenting plan is not attached to the final judgment. In determining the

amount of child support needed, the trial court found that the mother was

willfully underemployed and imputed to her an income of $76,000.00 based

on a position as a CAM, “since she holds an active CAM license.” As to the

father, the trial court found he has a gross monthly income of $4,116.76. The

trial court ordered the mother to pay the father $361.57 a month in child

support, based on child support guidelines, which the trial court refers to as

attached Exhibit B.     Despite its reference, no child support guidelines

worksheet was attached to the final judgment. Five days after the final

judgment was entered, the father filed a parenting plan and a completed child

support guidelines worksheet, stating they were the exhibits referenced in

the final judgment. The mother unsuccessfully moved for rehearing, and this

appeal followed.



                                       4
      Analysis

      On appeal, the mother argues that the imputation of income to her is

not supported by competent substantial evidence. “A trial court’s decision

on whether to impute income is reviewed for an abuse of discretion . . . .”

Saario v. Tiller, 333 So. 3d 315, 321 (Fla. 5th DCA 2022).         But “[t]he

framework the court uses to determine whether imputation is necessary and,

if so, how to calculate an amount is an issue of law we review de novo.”

Waldera v. Waldera, 306 So. 3d 1037, 1039 (Fla. 3d DCA 2020) (quoting

Lafferty v. Lafferty, 134 So. 3d 1142, 1144 (Fla. 2d DCA 2014)). “[T]he

amount of income to impute will be affirmed if supported by competent

substantial evidence.” Saario, 333 So. 3d 315 at 321.

      We affirm the trial court’s finding that the mother is willfully

underemployed without discussion. We find merit, however, to the mother’s

claim that the child support award was based on an erroneous amount of

imputed income.     Where a parent’s underemployment is voluntary, “the

employment potential and probable earnings level of the parent shall be

determined based upon his or her recent work history, occupational

qualifications, and prevailing earnings level in the community if such

information is available.” § 61.30(2)(b), Fla. Stat. (2020); see also Waldera,

306 So. 3d at 1041; Broga v. Broga, 166 So. 3d 183, 185 (Fla. 1st DCA



                                      5
2015). Moreover, “income may not be imputed at a level which the former

spouse has never earned, absent special circumstances.” Stein v. Stein, 701

So. 2d 381, 381 (Fla. 4th DCA 1997); see also § 61.30(2)(b)2.b.; Tutt v.

Hudson, 299 So. 3d 568, 570 (Fla. 2d DCA 2020).

      Here, the record lacks competent substantial evidence that the mother

was qualified for employment as a CAM or that she had the ability to earn

$76,000 a year as a CAM in the relevant community. First, contrary to the

trial court’s finding, there was no evidence that the mother had, or has ever

had, a CAM license. Thus, the trial court’s reliance on that fact to impute

income is not supported by the evidence. Second, any calculation as to

amount of imputed income must consider evidence of the “prevailing

earnings level in the community.” Gillespie v. Holdsworth, 333 So. 3d 278,

280 (Fla. 2d DCA 2022) (quoting § 61.30(2)(b)). While Thomas testified that

the mother could, if licensed, work as a CAM and earn between $57,800 and

$76,000 a year, her opinion as to an annual salary was based upon data

from “[t]he bureau of labor market statistics.” Thomas did not testify that the

market statistics reflected salaries for CAMs in the community. Additionally,

Thomas offered no testimony that there were CAM positions available to the

mother in the local market. See Owen v. Owen, 867 So. 2d 1222, 1223 (Fla.

5th DCA 2004) (finding error in amount of income imputed to former wife



                                      6
where only evidence admitted were reports stating national median salaries

for relevant position and “[n]either of these reports specifically address the

availability of jobs in the area where the former wife resides nor the salary

payable for jobs in the Central Florida area or, for that matter, in any

community”). Third, it was error to impute to the mother an annual income

in the amount of $76,000 because the evidence showed that the mother had

never earned more than $65,000 a year. Thus, as to the amount of income

imputed to the mother, the trial court’s finding was not supported by

competent substantial evidence.

      The mother correctly asserts that the trial court further erred when it

made findings in the final judgment as to each party’s gross income only, not

net income, and failed to file a child support guidelines worksheet with its

final judgment. The statutory child support guidelines are applied to the

parties’ combined net income. § 61.30(6), Fla. Stat. (2020). The trial court

is required to make adequate findings as to each party’s net income in the

final judgment. Garcia v. Espinosa, 314 So. 3d 619, 624 (Fla. 3d DCA 2021)

(“The trial court must determine the net income of each parent pursuant to

section 61.30, and it must include these findings in the final judgment.”); Van

Exter v. Diodonet-Molina, 152 So. 3d 699, 701 (Fla. 3d DCA 2014) (“The trial

court must determine the net income of each parent pursuant to section



                                      7
61.30, Florida Statutes, and include the findings in the final judgment.”). In

order to conduct meaningful appellate review of an award of child support, a

trial court must also include a child support guidelines worksheet in the the

final judgment. Garcia, 314 So. 3d at 625 (“There is also no child support

guidelines worksheet filed by the trial court to conduct a meaningful appellate

review of the award.”); accord Haddad v. Medina, 320 So. 3d 990, 991 (Fla.

3d DCA 2021) (reversing amended final judgment where trial court had yet

to approve or file revised child support guidelines worksheets and explaining

that in Garcia this Court held that “the trial court’s failure to include a child

support guidelines worksheet in the final judgment precluded this Court from

conducting a meaningful appellate review of the award and warranted

reversal”); see also Dorvilien v. Verty, 47 Fla. L. Weekly D707 (Fla. 4th DCA

Mar. 23, 2022) (stating rule that failure to attach child support guidelines

worksheet to final order is reversible error).

      Here, the final judgment made findings only as to each party’s gross

income, and based its determination that the mother pay $361.57 per month

in child support on “the child support guidelines attached hereto as exhibit

‘B,’” which, undisputedly, was not attached to the final judgment.          The

guidelines worksheet in the record showing that the mother is responsible

for $361.57 per month in child support was filed by the father a week after



                                       8
the trial court entered the final judgment. The worksheet was not filed or

approved by the trial court at the time it entered final judgment. See §

61.13(1)(a)1.b. (requiring that child support orders provide a payment

schedule “based on the record existing at the time of the order”); cf. Fla. Fam.

L. R. P. 12.285(k) (“If the case involves child support, the parties must file

with the court at or before a hearing to establish or modify child support a

Child Support Guidelines Worksheet . . . .”). The failure of the trial court to

make findings as to the net income of each party and to include a child

support guidelines worksheet in its final judgment warrant reversal for

reconsideration of the proper amount of child support needed based upon

the parties’ net income. See Garcia, 314 So. 3d at 625 (“Because the trial

court failed to make specific findings as to the combined net income . . . and

to include a child support guidelines worksheet, we reverse the child support

determination and remand for reconsideration as to the proper amount of

support owed.”); see also J.A.D. v. K.M.A., 264 So. 3d 1080, 1083 (Fla. 2d

DCA 2019) (reversing child support award because the absence of specific

findings as to net income meant that “this court cannot conduct a meaningful

appellate review. . . . Additionally, the trial court did not include in the final

judgment a child support guidelines worksheet.”); Carmack v. Carmack, 277

So. 3d 185, 186–87 n.1 (Fla. 2d DCA 2019) (holding that “[b]ecause the final



                                        9
judgment fails to include factual findings regarding the parties’ net monthly

incomes, this court cannot conduct a meaningful appellate review of the child

support award,” and reversing child support award; noting “that the trial court

erred in failing to file a child support guidelines worksheet with the final

judgment”). Likewise, we find error in the trial court’s failure to attach the

parenting plan, cf. Magdziak v. Sullivan, 185 So. 3d 1292, 1293 (Fla. 5th

DCA 2016), and we direct the trial court on remand to approve and attach

the parenting plan filed in the record, concerning which the mother raises no

meritorious claims of error.

      Conclusion

      Because the trial court erred in determining the amount of income to

impute to the mother, and further erred in not making findings as to net

income and in failing to include a child support guidelines worksheet in its

final judgment, we are compelled to reverse and remand for a new hearing

on child support. On remand, the trial court may consider new evidence.

See Waldera, 306 So. 3d at 1044 (“On remand, the lower court may receive

new evidence on the husband’s income, as well as on the former wife’s

imputed income.”). We also instruct the trial court to approve and attach the

parenting plan on remand.

      Affirmed in part; reversed in part and remanded; dismissed in part.



                                      10